      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 1 of 50



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

TERESA FISCHER AND DAVID FISCHER,
                                                                OPINION AND ORDER
                            Plaintiff,
                                                                      19-cv-156-bbc
              v.

SENTRY INSURANCE A MUTUAL COMPANY
AND ABC INSURANCE COMPANY,

                     Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       This civil action brought under Title VII of the Civil Rights Act and the Age

Discrimination in Employment Act arises out of plaintiffs Teresa Fischer=s and David

Fischer=s employment with defendant Sentry Insurance A Mutual Company from 2014

to 2017. (Plaintiffs also name ABC Insurance Company as a defendant, but it has no

role in this decision. All further references to Adefendant@ are to defendant Sentry.)

Plaintiffs contend that Teresa Fischer=s supervisors at defendant discriminated against her

because of her sex and gender, subjected her to a hostile work environment and then

retaliated against her for complaining about it. Plaintiffs also contend that defendant

discriminated against David Fischer because of his age and because he complained about

the discrimination toward his wife.

       Now before the court is defendant=s motion for summary judgment, in which

defendant contends that plaintiffs cannot prove any of their claims. Dkt. #28. I agree

with defendant. Plaintiffs have failed to submit evidence from which a reasonable jury

                                            1
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 2 of 50



could conclude that Teresa Fischer was terminated because she is a woman or because

she complained about sex discrimination. Instead, the undisputed evidence shows that

Teresa was terminated because defendant concluded that she was not an effective

restaurant manager. Plaintiffs also have failed to submit evidence showing that Teresa

was subjected to a hostile work environment or that David Fischer was discriminated

against because of his age or because he complained about discrimination toward his

wife. Therefore, I will grant defendant=s motion for summary judgment.

      Before turning the facts, I note that I have disregarded dozens of plaintiffs=

proposed findings of fact because they are either statements that violate this court=s

summary judgment procedures, statements that are not factual or statements that are

supported solely by inadmissible evidence.       For example, plaintiffs purport to

Aincorporate by reference the entirety of the amended complaint,@ as one of their

proposed findings of fact. Plts.= PFOF & 1. This is not a proper proposed finding of

fact. James v. Hale, CF.3dC, No. 19-1857, 2020 WL 2487603, at *4 (7th Cir. May 14,

2020) (A[P]laintiff may not rely on mere allegations or denials in his complaint when

opposing a properly supported motion for summary judgment.@). Plaintiffs also propose

several facts that are supported only by hearsay evidence, such as testimony from

plaintiffs= former coworkers about what plaintiffs told them.    Inadmissible hearsay

evidence may not be considered at summary judgment.       Flanagan v. Office of Chief

Judge of Circuit Court of Cook Cty., Illinois, 893 F.3d 372, 375 (7th Cir. 2018)

(statements about what a colleague reported were properly excluded as inadmissible


                                          2
      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 3 of 50



hearsay when used for the truth of the matter asserted).

      Plaintiffs also propose several facts that are irrelevant to plaintiffs= claims,

including proposed facts about purported sexual harassment of another employee, about

which plaintiffs were unaware, and misconduct by a human resources advisor that

occurred after Teresa Fischer=s employment ended. I have disregarded those facts.

      Finally, plaintiffs propose several statements as facts that are conclusory

statements, arguments or opinions, such as the following:

      $      AFront-of-house women, including Teresa, at Sentry were treated more
             harshly than their male counterparts by both James and Payne because they
             were women.@ Plts.= PFOF & 37.

      $      APayne was harsher to women than men.@ Plts.= PFOF & 39.


      $      APayne behaved like an ogre and a pig towards women, including Teresa,
             while he was her supervisor.@ Plts.= PFOF & 45.

      $      APayne had a God complex, a superiority complex, and behaved like a
             dictator which caused physical manifestations of stress on female staff.@
             Plts.= PFOF & 46.

      $      APayne acted in a disrespectful, demeaning, belittling manner and instead
             of trying to lift someone up, he chose to tear them down and beat them.@
             Plts.= PFOF & 53.

      $      APayne sexually harassed members of Teresa=s staff, including Treadwell.@
             Plts.= PFOF & 77.

      $      APayne overwhelmingly reserved his harsh treatment for female employees
             and did not direct it at male employees.@ Plts.= PFOF & 111.

      $      AJames was intimidating toward women at SentryWorld.@ Plts.= PFOF &
             121.

      $      AJames treated females differently in that he disciplined them but did not

                                            3
Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 4 of 50



      discipline men in the same manner for the same issues.@ Plts.= PFOF &
      124.

$     AJames used intimidating, verbal and non-verbal cues which established his
      dominance over female staff at Sentry.@ Plts.= PFOF & 126.

$     AJames would also disregard female ideas but accept the same ideas if
      offered by men.@ Plts.= PFOF & 129.

$     AJames ignored requests from female staff.@ Plts.= PFOF & 136.

$     AJames simply did not respect Teresa as a person or take her seriously.@
      Plts.= PFOF & 147.

$     ATeresa was unfairly blamed for scheduling issues which were not her fault.@
       Plts.= PFOF & 153.

$     ATeresa was generally a joy to be around.@ Plts.= PFOF & 193.

$     APerformance reviews at Sentry were unequal and scores depended on a
      person=s gender.@ Plts.= PFOF & 202.

$     ATeresa=s performance reviews were shams based on how negative they
      were. They do not accurately reflect Teresa=s true performance.@ Plts.=
      PFOF & 206.

$     AWomen did not trust the human resources department to accurately and
      effectively address and convey their concerns.@ Plts.= PFOF & 249.

$     AWomen at Sentry were held to a different standard than males.@ Plts.=
      PFOF & 292.

$     APayne allowed his male chefs in the back get away with a lot but nitpicked
      female staff members.@   Plts.= PFOF & 301.

$     ADavid was an outstanding business resource who was supportive and
      professional.@ Plts.= PFOF & 351.

$     ATeresa was subject to abusive behavior from James and Payne on a daily
      basis up to the day she was terminated, including during her termination
      meeting.@ Plts.= PFOF & 538.


                                    4
      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 5 of 50



       These types of statements lack specificity, are unsupported speculation, opinion or

legal argument, and are insufficient to raise a factual dispute at the summary judgment

stage. Morrow v. Wal-Mart Stores, Inc., 152 F.3d 559, 563 (7th Cir. 1998) (ARule 56

demands something more specific than the bald assertion of the general truth of a

particular matter, rather it requires affidavits that cite specific concrete facts establishing

the existence of the truth of the matter asserted.@). There may be evidence in the record

that would allow a jury to reach some of the conclusions set forth in plaintiffs= proposed

findings of fact, but it is not the court=s job to search the record to determine whether

any of these broad statements are supported by specific facts and evidence. McKinney

v. Office of Sheriff of Whitley County., 866 F.3d 803, 808 (7th Cir. 2017) (it is Anot the

judge=s role@ to Acomb through the record without a guide to find disputes of material fact

that preclude summary judgment@). Therefore, I have disregarded all proposed findings of

fact that are actually opinions, arguments, conclusions or statements supported only by

inadmissible hearsay.    After doing so, I find the following facts to be material and

undisputed unless otherwise noted.




                                  UNDISPUTED FACTS

                                A. Parties and Background

       Defendant Sentry Insurance is a Wisconsin mutual insurance company

specializing in business insurance. Defendant operates SentryWorld, a golf course and

food services complex in Stevens Point, Wisconsin, that includes a casual restaurant


                                               5
      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 6 of 50



called PJ=s. SentryWorld also offers facilities for weddings, banquets, meetings and other

events, and hosts approximately 600 banquet events each year.            During all times

relevant to this case, Mike James was the general manager of SentryWorld.

      In September 2014, SentryWorld, including PJ=s, was reopened after being closed

for an extended period of time for major renovations. Before the reopening, James hired

plaintiffs David Fischer and Teresa Fischer to work at SentryWorld. James hired Teresa

Fischer as the front-of-house manager for PJ=s Restaurant, and he hired David Fischer as

executive chef of SentryWorld=s banquet services. James hired plaintiffs because of their

significant restaurant experience. Plaintiffs had previously owned and operated a fine

dining restaurant in Eau Claire, Wisconsin. Plaintiffs both reported to James, but they

did not work together or in the same area at SentryWorld.




                    B. Teresa Fischer=s Employment with Defendant

1. 2014

      As the restaurant manager of PJ=s, Teresa was responsible for all front-of-house

operations.   Front-of-house tasks included greeting and seating guests, serving food,

bartending,   clearing   tables   and   preparing   napkins   and   silverware.   Teresa=s

responsibilities included hiring and managing assistant managers, servers, bartenders and

hosts; establishing policies, services standards, objectives and procedures to insure

customer satisfaction and profitability; and addressing customer complaints that required

management discretion.


                                             6
        Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 7 of 50



        The back-of-house operations were overseen by the executive chef, who also

reported to SentryWorld general manager Mike James.           Back-of-house tasks include

preparing and plating food and cleaning dishes. At the time Teresa was hired in August

2014, Brandon McCormick Guthu was the executive chef at PJ=s.

         After PJ=s reopened in September 2014, James received feedback from customers

regarding the operation of PJ=s. Most of the comment cards submitted by customers

were positive.   However, James received several customer complaints about service

problems, including slow service, a customer receiving the wrong order and problems with

the flow of seating and ordering.       James concluded that Teresa needed to train

front-of-house staff more effectively to address these problems.

        James told Teresa that he expected her to conduct daily lineups with

front-of-house staff to communicate important information, such as daily specials and

service problems, and to review SentryWorld=s customer service standards. James also

told Teresa that she needed to insure that all of her employees knew and followed

defendant=s Acredo and service standards.@ James was disappointed when only two of the

front-of-house staff could recite the credo and service standards to James by the end of

2014.

        In December 2014, James completed a performance evaluation for Teresa for the

period August 2014 to December 2014. Dkt. #32-5. The performance evaluation had

six potential ratings: exceeds expectations; meets and occasionally exceeds expectations;

consistently meets expectations; generally meets, but occasionally falls short of


                                             7
      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 8 of 50



expectations; improvement needed; and does not meet expectations.

       James= performance evaluation for Teresa was mostly positive. He rated her as

Ameets and occasionally exceeds expectations@ in the areas of Afinancial responsibilities@

and Aclarify purpose and communicate a clear vision.@            James rated Teresa as

Aconsistently meets expectations@ in the areas of Aestablishing standard operating

procedure book for PJ=s,@ Aapply sound business and workforce management practices,@

Ainspire trust and enable open communication@ and Aalign systems to define and manage

the work.@   James rated Teresa as Agenerally meets, but occasionally falls short of

expectations@ in the area of Aunleash the talent of self and others.@ James rated Teresa as

Aimprovement needed@ in the area of Aknowledge of the credo and service standards.@

       In the narrative portion of her evaluation, James highlighted some of Teresa=s

strengths, including her passion for helping people, her creation of a very friendly staff,

expense management and her efforts to develop standard operating procedures. James

noted that Teresa should continue holding daily lineups and that she should involve her

assistant managers in the lineups. James also identified areas for improvement, noting

that Teresa should look for ways to establish herself more as a Abusiness leader,@ rather

than as a person with a Amotherly/fostering@ approach.       James wrote that a business

leader provides Aclear direction, provides support if and when needed, monitors progress,

and holds people accountable.@     James was concerned that Teresa coddled staff, was

overly accommodating of their requests, particularly with respect to scheduling, and

failed to address performance issues out of concern that she would offend or upset


                                             8
         Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 9 of 50



employees. James discussed these concerns with Teresa. Overall, James rated Teresa as

Adeveloping,@ stating that she was a valuable part of the SentryWorld team. He also

wrote that her staff was to learn the credo and service standards by January 15, 2015.




2. 2015

         Beginning in 2015, James attempted to meet weekly in one-on-one meetings with

all of the employees who reported to him directly, including Teresa. James reminded

Teresa at the meetings that he expected her to conduct daily lineups with front-of-house

staff.   James thought that Teresa was not holding adequate meetings every day and

reminded her on several occasions that she needed to do so. Teresa held daily lineups

on most days, but Teresa sometimes shortened the meetings based on time constraints

and needs of the restaurant.

         Customer feedback in 2015 was mostly positive.       There were a few customer

complaints regarding service problems, including customer complaints about such things

as long wait times for tables, long wait time for drinks from the bar, non-responsive staff,

the wrong food being served, front-of-house staff talking with each other instead of

serving customers and customers leaving because they were not receiving service. James

met regularly with Teresa and the back-of-house manager, Guthu, regarding such

customer complaints. When James raised customer-service related complaints with

Teresa, she sometimes responded by stating, AI don=t know how that happened,@ Amy staff

would never do that,@ or words to that effect. On other occasions when James talked


                                             9
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 10 of 50



with Teresa about complaints, Teresa debated the merits of the comments or blamed the

service issues on back-of-house staff. James was concerned that some problems seemed

to be recurring and that Teresa was unable to offer workable solutions.

       In May 2015, James terminated Guthu=s employment after learning that Guthu

made inappropriate comments to a female employee. James hired Roger Payne to be the

executive chef and back-of-house manager of PJ=s.        Payne reported directly to James.

Payne became friends with Teresa, both at work and outside of work, and Payne and

Teresa had a strong working relationship throughout 2015 and early 2016. Payne and

Teresa initially shared an office in PJ=s kitchen area and collaborated on restaurant

matters, including efforts to resolve service issues related to food timing.

       During the summer of 2015, James had concerns about Teresa=s management

abilities and what he perceived as her failure to implement procedures that he had

discussed with her.    In particular, James was concerned that there was not adequate

managerial coverage of the restaurant and supervision of staff. James told Teresa that

she should be scheduling assistant managers to work 50 to 55 hours a week, or more if

needed, during busy periods. However, Teresa regularly scheduled assistant managers to

work 45 to 50 hours a week.

       James was also concerned about Teresa=s handling of reservations for PJ=s outdoor

patio and Acelebration room@ (a private room that can seat up to 18 people). James had

told Teresa during management meetings that PJ=s outside host should not take

reservations for outside tables, but James had observed the host doing so. There were


                                              10
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 11 of 50



also several special events that in PJ=s celebration room that were not properly booked in

the reservation system and for which the assistant managers and front-of-house staff were

not prepared.

       During the summer of 2015, PJ=s began hosting an event called APJ=s live,@ a

weekly summer event that took place on PJ=s outdoor patio and included live music, food

and drinks.     James and Teresa talked about the logistics of PJ=s live for many weeks

before its first opening night. On the opening night of PJ=s live, there were multiple

problems.     A few minutes before service was to begin, the front-of-house staff were

unable to tell James what the food and drink specials were, and the signage for the event

listed the incorrect prices for menu items. When James asked Teresa about the incorrect

prices, Teresa denied that the prices were wrong.

       On June 5, 2015, James gave Teresa a typed performance improvement plan,

identifying areas in which Teresa needed to improve. He wrote that Teresa needed to

(1) schedule managers for proper coverage; (2) properly train associates for their specific

positions, including for PJ=s live events; and (3) communicate with James regarding any

major operational changes, such as taking reservations for the outdoor patio.         Dkt.

#32-7.

       In addition to the concerns noted in the June 5 performance improvement plan,

James was concerned that Teresa=s management style was too permissive, that she was

not communicating expectations to her staff effectively and that she was not holding staff

accountable for deficiencies. James observed Teresa performing tasks that he thought


                                            11
      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 12 of 50



should be performed by other front-of-house staff, such as carrying trays and bussing

tables.    (James says he observed front-of-house standing together and talking while

Teresa was helping customers, but Teresa disputes that her staff ever stood around and

talked when they should have been working.)       James told Teresa that she needed to

address poorly-performing employees in a more timely manner, insure that staff was on

time for their shifts and insure that staff complied with the dress code. Teresa told her

staff that they needed to be on time for their shifts, and the expectation was that they

would call ahead if they were going to be late. She also told staff that they needed to

comply with the dress code.

          James also regularly discussed PJ=s walkthrough and opening procedures during

management meetings and with Teresa in particular. James had specific expectations

about the atmosphere and appearance of PJ=s, and expected Teresa to insure that the

restaurant     was ready each day at opening.    On multiple occasions in 2015, James

observed that front-of-house staff had not completed all of the opening procedures. The

opening walkthroughs took approximately 10 minutes to complete, and required the

manager to make sure the restaurant was ready for opening, including insuring that

battery operated candles and televisions were turned on, chalkboards were updated, trash

was cleaned up, bathrooms were clean, signs from the night before were put away, tables

were set correctly and patio doors were unlocked. On multiple occasions in 2015, James

learned that patio doors were not being unlocked at opening. In September 2015, James

observed that, at opening time, all candles and the majority of lights in the celebration


                                            12
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 13 of 50



room were off, the fireplace was off, all four televisions in the lounge were off, the

opening manager was counting cash at the bar while customers were seated at the bar, a

sign from the prior night=s event was still out in the restaurant, the closing manager had

failed to lock the key lock box in the kitchen the prior evening and there was signage was

missing from the self-service area. James documented these observations in a memo to

Teresa.   Dkt. #32-8.    James wrote in the memo that, A[t]he opening and closing

procedures of PJ=s have been addressed in multiple conversations between Mike James

and Teresa and continue to be a problem. It is important that Teresa understand that

failure to demonstrate immediate and sustained improvement will result in disciplinary

action, up to and including termination.@ Id.

      Teresa confided in Payne, the executive chef, regarding her one-on-one meetings

with James, expressed frustration to Payne regarding James=s expectations about the

opening procedures and walkthroughs and told Payne that there was too much to do to

be worrying about things like candles.      Payne told Teresa that James wanted the

restaurant to be perfect and that she should complete all the tasks that James expected,

even if she disagreed with James about their level of importance.

      In January 2016, James completed a performance evaluation for 2015 for Teresa.

James rated Teresa as Aexceeds expectations@ in the area of Aachieving financial goals.@

He rated her as Ameets and occasionally exceeds expectations@ in the areas of Acustomer

feedback@ and Astaff alignment to the credo and service standards.@ James rated Teresa

as Aconsistently meets expectations@ in the area of Astaffing and staff development.@ He


                                            13
      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 14 of 50



rated her as Aimprovement needed@ in the areas of Astaff turnover@; Awork systems@; and

Aapply sound business and workforce management practices.@          Finally, James rated

Teresa as Adoes not meet expectations@ in the areas of Abuild and foster trust@ and Abuild

talents.@

       In the narrative feedback portion of the evaluation, James noted that Teresa had

worked hard with some of her servers to improve their performance.                  James

complimented her work and encouraged her to continue working with other staff to

improve their performance also. James encouraged Teresa to focus on improving the

performance of her assistance managers, addressing staff performance problems quickly

and consistently, removing staff who were not performing well and insuring that staff

understood rules and expectations and arrived on time for their shifts. James also wrote

that Teresa needed to work on planning and being better prepared for PJ=s events, such as

the PJ=s live event.   James wrote that he was concerned about customer complaints

regarding basic service issues, such as customers leaving because they were not getting

service of any kind and training of new staff.

       Overall, James rated Teresa as Agenerally meets, but occasionally falls short of

expectations.@ James wrote the following summary:

       In review, Teresa has done a great job in some areas and needs
       improvement in other areas. PJ=s in 2015 was a busy year. Teresa spent a
       lot of time in the restaurant and worked hard to handle all of the guests.
       And overall the restaurant performed very well on a financial basis and
       customer experience basis. While there were some customer service issues,
       by and large the experience was very good. And the staff continued to
       improve throughout the year. One reason for the constant improvement
       was Teresa=s involvement in pushing her team to learn and recite the Credo

                                             14
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 15 of 50



      and Service Standards. This has resulted in many staff earning their pin.
      I commend Teresa=s initiative to get this accomplished.

      2015 also had some challenges for Teresa. Team building with respect to
      restaurant managers was and continues to be something that needs to be
      firmly addressed and fixed. There is too much conflict among the different
      assistant managers that leads to hurt feelings and back stabbing.
      Management needs to be on the same page and feel supported in the event
      of conflict B especially in front of non-management associates. Note any
      issues brought to you by associates and bring to the manager in question.
      Discuss the issue with the manager. Resolve any issue with managers in
      private and inform the associate on the results. Teresa needs to be able to
      identify a problem and develop a plan to fix it before it becomes a larger
      problem. The term AI don=t know how this happened@ has been used at
      times. Teresa needs to identify the problem, provide a solution to the
      problem and then execute the resolution of the problem so to not reoccur.
      Teresa needs to be prepared for events in PJ=s. Plan ahead and confirm
      with staff involved to ensure a successful result. I appreciate Teresa=s hard
      work over the past year and look forward to working with her to resolve
      some of her challenges in 2016.

      By the end of 2015, James determined that his working relationship with Teresa

was deteriorating and that a reorganization of PJ=s would help address some of the

challenges at the restaurant. James decided to shift responsibilities, so that Payne, the

executive chef, would oversee front-of-house operations and staff, in addition to back of

house operations. Teresa would report directly to Payne.      James thought that Teresa

and Payne would work well together to address front-of-house problems. He knew that

Teresa and Payne had worked well together throughout 2015, and that they had

collaborated on numerous projects to improve the timing of the food service.          In

addition, over the past several months, Payne had created a positive working

environment in the back-of-house operations by eliminating in-fighting among

back-of-house staff and resolving other problems. Payne had previous experience as a

                                           15
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 16 of 50



general manager of a restaurant where he managed both front and back-of-house

employees.   When James explained the change to Teresa and Payne, Teresa did not

object to the change and said it was going to be Agreat.@


3. 2016

       For the first few months of 2016, Teresa and Payne had a positive working

relationship, and the employees functioned as a team. Teresa would jokingly refer to

Payne as her Awork husband,@ and Payne would call Teresa his Awork wife.@          Teresa

called the sous chef her Alover.@ Teresa says that employees at PJ=s routinely sat on each

other=s laps, and she would occasionally sit on Payne=s lap, as a joke. Teresa did not

view any of this behavior as sexual or inappropriate.

       However, James continued to perceive problems with how the restaurant was

managed. James noticed that some employees were coming to work wearing clothing or

items that violated the company=s dress code. James spoke to Payne about it, and Payne

told Teresa that she needed to insure that her staff complied with the dress code. After

Payne spoke to Teresa regarding the need to address violations of the dress code, Teresa

permitted a server to continue wearing a nose ring in violation of the dress code and did

not discipline the server until Payne intervened. Teresa also permitted a server to wear

shoes to work that violated the dress code on several occasions, before she threatened to

stop scheduling him.

       James also noticed that the walkthrough procedures were not completed fully on

more than one occasion in 2016. James talked to Payne, who then talked to Teresa

                                             16
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 17 of 50



about the need to make sure the walkthrough and opening procedures were completed

each day.   Teresa attempted to complete all of the tasks that James expected to be

completed, but she expressed frustration regarding James=s expectations and indicated

that there was too much to do.

      On occasion, James called Teresa and Payne while they were not working to

discuss issues at the restaurant.   In June 2016, James called Teresa while she was at

home to talk about a problem at the restaurant. (According to plaintiffs, Teresa=s son

was present for the call and heard James say to Teresa, Aquit acting like a cunt.@ James

disputes saying this to Teresa, and defendants submitted cell phone records and other

evidence to undermine Teresa=s son=s statements regarding the event.)

      During 2016, Payne encouraged Teresa to focus on her management duties,

instead of spending time serving food to customers. (Teresa says that Payne told her she

was too Asoft@ and too Amotherly,@ but Payne denies saying this to Teresa.)      Teresa

interacted well with customers, but Payne thought that Teresa spent too much time

serving food while her staff was socializing. Payne told Teresa that she needed more

consistent policies and procedures that would hold staff and assistant managers

accountable for their duties.    For example, one assistant manager did not complete

schedules until a day or two before the week began, as opposed to completing them two

weeks in advance as expected. Payne talked with Teresa about the scheduling problem

and then talked with the assistant manager directly. In addition, two assistant managers

only partially completed their inventory responsibilities, and did so four days late.


                                            17
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 18 of 50



Another assistant manager was responsible for safety and for keeping stairwells and exits

free of obstructions, but he failed to do so.    Payne talked with both Teresa and the

assistant manager about the stairwells on multiple occasions, but the job was not

completed.   Ultimately, Payne spent an entire afternoon decluttering and clearing

stairwells and exits himself. On other occasions, Payne noticed that certain side work

was not being completed, such as polishing silver, cleaning trays, preparing napkins and

utensils for guests. Payne spoke to Teresa about establishing a schedule for this work, as

there should have been a schedule in place already.

      As 2016 progressed, the working relationship between Teresa and Payne

deteriorated. The environment at PJ=s was demanding, and Payne sometimes yelled at

front-of-house staff about their performance. The majority of the front-of-house staff

were women, and some front-of-house staff thought that Payne=s management style was

overly harsh and aggressive. Payne swore frequently in front of staff, and his behavior

made some employees cry. (Teresa says that Payne called her a Abitch,@ threatened to

fire all of the front-of-house staff on multiple occasions, and said that he would make it

his mission to fire two employees, one who was female and one who was male. Payne

denies saying any of that, but says that he did recommend termination of a male

employee who made inappropriate comments and had inappropriate contact with a

female worker. Teresa also says that male front-of-house staff noticed that Payne treated

women more harshly than he treated men, but Teresa does not cite admissible evidence

to support this. The deposition testimony she cites states only that a male assistant


                                            18
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 19 of 50



manager did not think Payne treated him harshly. Dkt. #45, at 82-83.)

       There was tension between front and back-of-house staff during 2016. At one

point, back-of-house staff complained to Payne that servers were returning trays to the

kitchen without cleaning them, as the servers were supposed to do. Payne told Teresa

and the assistant managers to insure that trays were being cleaned.          After servers

continued to return dirty trays to the kitchen, Payne told the sous chefs that they could

put dirty trays on the floor, against the wall, so that servers would know that they needed

to be cleaned. Some sous chefs started throwing trays on the floor in front of servers.

(Teresa says that Payne told the sous chefs to throw that trays on the floor and at the

servers, but she cites no admissible evidence to support this assertion.)

       Teresa tried to avoid angering Payne.      She lied to Payne on two occasions at

work. On a busy night in 2016, Payne asked Teresa why no one was sitting at PJ=s

community table. Teresa responded that no one had asked to be seated there. Payne

later learned from an assistant manager that Teresa was holding the table for an

employee who was coming much later in the evening, even though it was against PJ=s

policy to hold tables for non-executive employees.         Payne told James and human

resources about the incident. On another occasion in 2016, Teresa lied to Payne about

completing morning walkthroughs. Payne and James reviewed video surveillance footage

and confirmed that Teresa did not complete the walkthrough when she said she had.

       The parties dispute whether Payne made inappropriate sexual comments to Teresa

or other female staff in 2016. Teresa says that at one point during 2016, Payne said to


                                             19
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 20 of 50



her, ANice gams, babe. You should sit on my lap or you should wear shorter shorts.@

Teresa says that at the time, she Ablew off@ Payne=s comment because she did not think it

was sexual harassment at the time it was made. Teresa also says that Payne commented

on her breasts, saying AI can=t talk to you right now. All I can do is see your breasts.@

Payne denies that he commented on Teresa=s legs or breasts. Teresa also says that on

one occasion, Payne asked Teresa to sit on her lap in a tone that made her feel

uncomfortable. Payne denies this occurred.

      According to Teresa, Payne also sexually harassed one of her female assistant

managers by making sexual comments, smelling her hair and asking the assistant manager

to wash him in the shower. Payne denies making any sexually inappropriate statements

or having inappropriate contact with the assistant manager.         (Most of plaintiffs=

proposed findings of fact and evidence regarding Payne=s interactions with the assistant

manager are irrelevant to Teresa=s claim, as Teresa was either not aware of the specific

allegations until after she no longer worked for defendant, because Payne=s actions were

not directed at Teresa or because Teresa testified that she did not think that Payne=s

behavior was a big deal. Dkt. #37 at 286-88.)

      In 2016, Teresa told one of her assistant managers that she was thinking about

drafting an anonymous email or letter to James about Payne. Teresa thought the letter

needed to be drafted from the perspective of a customer to get James=s attention. The

letter would include issues that frustrated Teresa and assistant managers but did not

want to talk about directly to James or Payne, such as reprimands regarding the flow of


                                           20
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 21 of 50



the dining room, efficiency and wait times resulting from food service problems. The

assistant manager told Teresa not to write the anonymous letter because they needed to

maintain their integrity. The assistant manager then told Payne about Teresa=s plan to

write an anonymous letter. Payne confronted Teresa about the letter, and Teresa told

Payne that she was frustrated and upset because she was dealing with a huge work

burden and she wanted James to know what was happening in the restaurant. She then

stated that she would never have actually written the letter, and she apologized to Payne.




       Most of the customer comments in 2016 were positive, but PJ=s continued to have

some service problems, including wait times being longer than a customer was told, slow

food service and slow bar service. (The parties dispute whether Teresa was responsible

for PJ=s service problems or whether the back-of-house staff was also at fault. The parties

also dispute whether Teresa failed to accomplish several tasks that she was assigned

during 2016 in a timely manner, including creating training procedures and new menu

templates. Ultimately, these disputes are not material to summary judgment.)

       By October 2016, James concluded that Teresa was not an effective restaurant

manager and that she should not stay in the restaurant manager position. James did not

terminate Teresa=s employment immediately.       Instead, he decided to offer her a new

position that he would create:      inventory control.    Between November 2016 and

January 2017, James worked with a human resources advisor, compensation advisor,

occupational health nurse, health services supervisor, ergonomist and a third-party


                                            21
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 22 of 50



company, Employer Solutions, to create a job description for the new inventory control

position. Payne was not involved in creating the inventory control position.

      During PJ=s 2016 New Year=s Eve service, Payne approached Teresa about

problems that he thought were occurring with the service. Some of the food stations

were dirty and food orders had not been filled. Payne told Teresa that he did not think

the event was going well and that she needed to get the situation under control. Teresa

did not think the problems were her fault.        (Payne says that Teresa responded in a

disrespectful manner and mocked him in front of staff and customers. Teresa denies

being disrespectful.) Payne later told James that he thought Teresa was disrespectful

and insubordinate during the event. After the New Year=s Eve event, Payne no longer

wanted to work with Teresa.

      During 2016, Teresa kept a written log in which she recorded James and Payne=s

conduct toward her and other women that she thought was abusive, belittling and

otherwise discriminatory. Her husband, plaintiff David Fischer, had encouraged her to

keep the log. The entire front-of-house management team knew about Teresa=s log, but

Teresa never told James or Payne about it.




4. 2017

      In January 2017, James finalized the job description for the inventory control

position. As part of the job creation process, James and two other individuals completed


                                             22
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 23 of 50



a post-offer screening assessment to confirm that persons of varying size and condition

could satisfy the physical requirements of the inventory control position.        The job

description stated that the employee would be required to lift 50 pounds up to 2/3 of the

time, lift up to 100 pounds less than 1/3 of the time, and lift more than 100 pounds less

than 1/3 of the time. James=s expectation was that most of the items to be lifted and

moved in the new role would be between five and ten pounds, with the occasional need

for larger items to be lifted or moved with assistance. It was James=s expectation that no

employee at SentryWorld should be lifting more than 50 pounds without assistance from

another person. Although the job would be physically demanding at times, James had

frequently seen Teresa carry heavy trays with one hand while quickly walking through

PJ=s. James intended to offer the position to Teresa at the end of January 2017. If she

accepted the position, she would complete a post-offer screening assessment to confirm

that she was able to meet the physical requirements of the job.       If she declined the

position, James and human resources would provide her a separation agreement.

      James sent a request for the approval of the position to the senior financial analyst

at the end of January 2017. However, the position was not approved until March 6,

2017. Around the same time, in March 2017, Teresa noticed that the log in which she

had documented James and Payne=s purported conduct was missing from the bag she

kept in her officer at PJ=s Restaurant. The log was the only item missing from her bag.

      On March 7, James, Payne and a human resources manager met with Teresa to

give her Payne=s 2016 year-end evaluation.         Dkt. #32-13.      (Payne created the


                                           23
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 24 of 50



evaluation in January 2017. Although plaintiffs argue that Payne edited the evaluation

in March to include more negative feedback, plaintiffs cite no evidence to support their

argument.   In addition, defendant submitted evidence showing that the performance

evaluation given to Teresa in March is identical to the one Payne created in January

except that Payne deleted one sentence from the Aoverall summary@ section.)

       The evaluation included feedback that Payne prepared for Teresa=s 2016 mid-year

evaluation, as well as comments he prepared for her year-end evaluation.        Payne=s

mid-year comments were optimistic and largely positive, but the comments for the

year-end evaluation were more critical. For example, in the area of Aestablish a strong

assistant management team,@ Payne=s mid-year evaluation wrote that Teresa was working

to train new managers after dealing with two problem managers.            The year-end

evaluation stated that Teresa=s assistant managers were struggling, that communication

had deteriorated and there were several specific problems with the management team.

Payne=s overall rating of Teresa was Adoes not meet expectations.@ Payne gave Teresa a

copy of the evaluation and read it with her.

       After discussing the performance evaluation, James told Teresa that she was being

removed from her restaurant        manager position because of       her unsatisfactory

performance.   James offered Teresa continuing employment in the inventory control

position, and gave her a copy of the job description for the position. The offer was

contingent on Teresa=s being able to perform the duties of the position. James also told

Teresa that if she did not accept the inventory control position, she had the option of


                                               24
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 25 of 50



taking a separation package prepared by the company. Teresa stated that she would

consider the inventory control position and let them know her decision. She also stated

tearfully that she would never manage people the way that Payne does, because his

management style was Ajust not right.@

       (Teresa states in her declaration that she has physical restrictions because of her

size, age, physical stature and status as a cancer survivor that made her unable to perform

the physical requirements of the inventory control position. Dkt. #80, & 63. However,

Teresa provides no details about her physical limitations. Nor has she submitted any

medical records, doctor=s opinions or other evidence to support her assertion that she

could not have performed the inventory control job. In addition, Teresa stated at her

deposition that she did not have any physical restrictions that would have prevented her

from performing the inventory control position at the time she was offered the job. Dkt.

#37, at 249.    Defendant has submitted evidence showing that the person ultimately

hired for the inventory control position is female, approximately the same age as Teresa

and physically smaller than Teresa.      Teresa=s vague statement in her declaration that

she had physical limitations is not sufficient to create a genuine factual dispute about

whether she could have performed the inventory control position.)

       On March 13, Teresa contacted human resources and declined the inventory

control position.   She was formally separated from employment with defendant on

March 15, 2017.

       On March 31, 2017, Teresa=s attorney sent a settlement demand letter asserting


                                             25
         Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 26 of 50



that defendant had discriminated against Teresa on the basis of her sex and age. Before

this, Teresa had never reported to James, Payne, defendant=s legal department or

defendant=s human resources department that she had been discriminated against based

on sex or that she had been subjected to a hostile work environment based on sex.

(Teresa says that James and Payne told her not to report her concerns to human

resources, and that she should report concerns to James. James and Payne deny saying

this.)




                      C. David Fischer=s Employment with Defendant

1. 2014, 2015 and 2016

          Plaintiff David Fischer was hired as the banquet chef by Mike James in July 2014.

 David was responsible for planning, preparing and executing the delivery of food and

beverages for all of SentryWorld=s banquet events.       This included reviewing banquet

event orders prepared by banquet managers to determine the amount of food needed for

an event and ordering the appropriate amount of food.         David oversaw the team of

kitchen employees who worked on the banquet events. He also was very involved in

developing banquet menus. David performed well during 2014 and 2015 and received

positive ratings on both his 2014 and 2015 performance evaluations.

          In early 2016, James promoted David to the executive banquet chef position at

SentryWorld.        In his new role, David was responsible for his banquet chef

responsibilities as well as supervising the front-of-house banquet staff. David was also


                                              26
      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 27 of 50



involved in preparing and managing the banquet services budget. David continued to

perform well during 2016.

2. 2017

       On March 7, 2017, after James removed Teresa from her position as restaurant

manager, James met with David. James told David that Teresa was being removed from

her restaurant manager position, but that James wanted to make sure that David stayed

employed with the company. James offered David a $30,000 retention incentive for

David=s continued employment through at least April 1, 2019.

       David told James that he was getting rid of the wrong person, and that David

would have gotten rid of Payne more than a year ago. (In his declaration in opposition

to summary judgment, David says that he told James that Payne was harassing women at

PJ=s. Dkt.#81, & 74. I agree with defendant that David=s statement in his declaration

constitutes a Asham affidavit@ because it contradicts the statements he made during his

deposition. The sham-affidavit rule prohibits a party from submitting an affidavit that

contradicts the party=s prior deposition or other sworn testimony.      James v. Hale,

CF.3dC, No. 19- , 2020 WL 2487603, at *5; Beckel v. Wal-Mart, 301 F.3d 621, 623

(7th Cir. 2002). At his deposition, David stated that the only thing he told James about

Payne at the March 6 meeting was that James was getting rid of the wrong person. Dkt.

#65 at 178-79. David was asked to describe his Awhole memory@ of his conversation

with James, and he said nothing about discussing Payne=s alleged harassment of women.

Id.   David=s declaration contradicts his deposition testimony and, under the sham


                                           27
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 28 of 50



affidavit rule, will not be considered.)

       Between May and October 2017, James became aware of several problems that

occurred during banquet events managed by David.          On May 13, 2017, during the

wedding reception of a recently-retired Sentry executive, the banquet department had a

problem with the timing of the food service.      (According to David, the problem was

caused by an equipment malfunction beyond his control.)          James thought that the

problem reflected poorly on defendant.

       Also in May 2017, the banquet department served the wrong entree to all of the

guests at an event. (David states in his deposition that his staff prepared the entree

identified on the banquet order form, but defendant submitted a copy of the order form

showing that David is mistaken. Dkt. #54-17.       See also Scott v. Harris, 550 U.S. 372,

380 (2007) (facts blatantly contradicted by record should be disregarded at summary

judgment).) James discussed the incident with David at the time of the event, but David

had no explanation for why the wrong food was served.

       In July 2017, a guest at a banquet event found a twist tie in the guest=s salad. A

banquet employee told James that the employee likely responsible for the twist tie

incident had exhibited other problems with following sanitation requirements, such as

not always changing his gloves and washing his hands when switching to a new product

to avoid cross-contamination.     James discussed the incident with David.

       Also in July 2017, James gave David a deadline of October 2017 to finalize the

2018 banquet menu. James asked David to Ajazz up@ the 2017 menu to make it more


                                            28
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 29 of 50



interesting and exciting and a less traditional. James gave David examples and told him

to ask for input on the menu from others. When David provided his initial ideas for the

2018 menu, it was very similar to the 2017 menu. James reiterated that he wanted

David to make the menu more interesting, whether by changing ingredients, changing

the descriptions of the items or adding new items. As an example, James asked David

what other types of chicken dishes could be offered, to which David responded, Anone.@

Later, members of David=s team told James that David was difficult to talk to and had

rejected their ideas about menu planning.

      On August 4, 2017, James met with David about three topics that were

concerning James. First, James told David that the employee who caused the twist tie

incident needed to have more training and testing on food handling. Second, James

talked to David about his communication style and discussed with David the need to

create an open dialog with all team members to insure that they were comfortable

approaching him about menus and special requests. James instructed David to train his

sous chef on creating and pricing menu requests within the next 30 days. Third, James

wanted to know how banquet services recorded and prepared for guests= food allergies.

James thought this was important because it would require David to put measures in

place to insure that banquet order forms were followed correctly.    After two weeks,

David had not set up training on food handling for his employee as directed, so James

did so.   David also never completed the sous chef=s training on creating and pricing

menus.


                                            29
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 30 of 50



       Toward the end of August, 2017, James learned that a guest at a banquet event

managed by David had found a crumpled paper towel in her pasta. James spoke with

David about the incident a few days later. James was concerned that guests had found

non-food items in their food twice in less than two months, and was concerned that

David was not visually inspecting the food going out of the kitchen.

       On October 3, 2017, a banquet employee, Cynthia O=Sullivan, approached James

to complain about David=s treatment of her. She told James that David talked to her

like a child, did not take her seriously, did not listen to her recommendations or involve

her in key decisions and was condescending and belittling toward her in front of other

staff. O=Sullivan asked James to change the reporting structure so that O=Sullivan could

report to James directly, rather than to David.

       At an event on October 8, 2017, banquet services ran out of brats during a golf

event. James was told after the event that David and his team left the venue after the

food was served, that multiple food items ran out and that there was no one available to

make more food for the guests. James was also told that when a guest asked a server if

there were more brats, the server responded, AI=m just a server,@ and walked away, never

returning to provide food to the attendee or an explanation that there was no more food

available. When James talked to David about the incident, David told James that they

had run out of only one type of food.

       On October 9 or 10, another banquet employee told James that, during a

September 2017 event for the University of Wisconsin Stevens Point, David became


                                            30
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 31 of 50



angry with the UW event manager when the event ran late. The event manager had

reported to the banquet employee that David became visibly angry and threw a Afit@

because he had to delay food service by 20 to 30 minutes. (David denies that he became

upset or acted unprofessionally.) The banquet employee also told James that the UW

event manager had said that, because of the extremely uncomfortable and stressful

interaction with David, he was not inclined to schedule any further UW events at

SentryWorld. Because UW Stevens Point was one of defendant=s largest clients, James

was extremely concerned about the report.        On October 11, 2017, James decided to

terminate David=s employment based on the report of David=s unprofessional conduct at

the UW Stevens Point event, David=s communication problems with his staff and the

errors that had occurred with banquet events in the recent months. (James did not ask

David for his version of the UW Stevens Point event before he decided to terminate

David=s employment.) James contacted human resources and scheduled a meeting for

the morning of October 12 to discuss terminating David=s employment.       During the

October 12 meeting, Javier Sotelo, director of employment and employee relations,

approved the termination decision.    Following the meeting, human resources emailed

James a template memo for James to complete with James= summary of the reasons for

David=s discharge. James completed the termination memo and emailed it to human

resources on October 14.

      Meanwhile, on October 13, 2017, Teresa=s attorney made a settlement demand

with respect to Teresa=s claims.     Counsel also sent a draft complaint alleging sex


                                            31
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 32 of 50



discrimination and sexual harassment to defendant=s in-house legal counsel. James did

not become aware of Teresa=s October 13 draft complaint until October 17.

       On October 25, defendant=s counsel contacted Teresa=s counsel. (Defendant says

its counsel contacted Teresa=s counsel to determine whether she also represented David

for purposes of discussing David=s separation from employment.        Plaintiffs say that

defendant=s counsel said that negotiations with Teresa would be contingent on David=s

resigning from defendant.) On October 26, Teresa=s counsel advised defendant=s counsel

in an email that she had been retained by David also and stating, APlease send me in

writing the reasons Sentry has asked for Dave=s resignation as a condition for settling

Teresa Fischer=s discrimination claims against Sentry.@    Defendant=s counsel did not

respond to the email. On October 27, plaintiffs= counsel left a voicemail for defendant=s

counsel, stating that, Ademanding David=s resignation as a condition of settlement with

Teresa was unacceptable and an act of retaliation against Teresa and David.@ Plaintiffs=

counsel also emailed defendant=s counsel on October 27, stating that defendant=s demand

that David resign Aas a condition of continuing discussions with Teresa@ was outrageous.

       On October 30, defendant=s counsel called plaintiffs= counsel and left her a

voicemail message to provide more information about David=s separation from the

company and to discuss a separation agreement for David. Plaintiffs= counsel did not

return defendants= counsel=s call.

       On October 30, 2017, David Fischer sent an email to defendant=s CEO, Peter

McPartland, advising him about the sex discrimination, hostile work environment and


                                           32
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 33 of 50



sexual harassment that Teresa and other women had been subjected to at PJ=s. David

wrote that defendant had conditioned settlement of Teresa=s discrimination complaints

on David=s resignation, without providing Aany explanation for why it made this alarming

request.@

       On October 31, defendant emailed plaintiffs= counsel advising counsel that David

had been placed on paid administrative absence Aearlier today@ while Sentry=s counsel

attempted to negotiate a separation package with David.         Defendant stated that a

decision to terminate David had been made on October 11, 2017.




                                        OPINION

       Plaintiffs are proceeding on the following claims under Title VII of the Civil

Rights Act:

       (1) defendant discriminated against Teresa Fischer based on her sex;

       (2) defendant retaliated against Teresa Fischer because she maintained a log
       documenting harassing and abusive behavior toward women in the workplace and
       made charges of discrimination against defendants;

       (3) defendant subjected Teresa Fischer to a hostile work environment; and

       (4) defendant retaliated against David Fischer because of Teresa Fischer=s
       protected activity and because he had told defendant he opposed the
       discriminatory and retaliatory conduct against Teresa Fischer.

       Plaintiffs also raised a claim that defendant discriminated against David Fischer

on the basis of his age, but plaintiffs agreed to withdraw David=s age discrimination claim

in their summary judgment brief.     Plts.= Br., dkt. #77, at 6.   Therefore, I will grant


                                            33
      Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 34 of 50



defendant=s motion for summary judgment on David=s age discrimination claim and will

not discuss it further.

       In evaluating the remainder of defendant=s motion for summary judgment, I must

view all evidence in the light most favorable to plaintiffs. Nicholson v. City of Peoria,

Illinois, 860 F.3d 520, 522 (7th Cir. 2017).       Defendants are entitled to summary

judgment if plaintiffs cannot present sufficient evidence to create a dispute of material

fact regarding any essential element of their legal claims on which they bear the burden

of proof. Id.   See also Fed. R. Civ. P. 56(a).




                          A. Teresa Fischer=s Discrimination Claim

       Teresa Fischer contends that defendant terminated her employment because of

her sex. At the summary judgment stage, the relevant question for a sex discrimination

claim is whether the evidence would permit a reasonable factfinder to conclude that

Teresa=s sex caused termination of her employment. Nicholson, 860 F.3d at 523 (citing

Ortiz v. Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016)). See also Barbera

v. Pearson Educucation, Inc., 906 F.3d 621, 628 (7th Cir. 2018) (A[T]he fundamental

question at the summary judgment stage is simply whether a reasonable jury could find

prohibited discrimination.@).

       Teresa argues that a reasonable jury examining the record could conclude that she

was terminated from her restaurant manager position because of her sex.       I disagree.

The record lacks any evidence to contradict defendant=s position that Teresa was


                                             34
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 35 of 50



removed from the restaurant manager position because she was not meeting defendant=s

employment expectations. Defendant has pointed to substantial evidence showing that

Teresa was not performing at the level that Mike James, the general manager, expected of

someone in the restaurant manager position.         For example, defendant submitted

evidence showing that James perceived Teresa as being unable to properly manager her

employees, insure that they complied with dress code and attendance policies and

provide constructive feedback and discipline when warranted. James was also concerned

about Teresa=s failure to comply with opening procedures, her failure to suggest and

implement changes to address recurring customer service problems and her lack of candor

and honesty when approached about problems. Although Teresa contends that some of

James= concerns were unfounded or unfair nitpicking, defendant has submitted evidence

to support James= concerns. It is undisputed that some of Teresa=s staff failed to comply

with dress code policies, that Teresa failed to follow opening procedures on occasion and

then lied about it, and that some of Teresa=s assistant managers struggled in completing

their duties.   Further, James= concerns are well-documented in Teresa=s performance

reviews from 2014, 2015 and 2016, the performance improvement plans from 2015, and

the undisputed evidence showing that James met with Teresa regularly and counseled her

about these performance problems.

       Teresa=s arguments to the contrary are unpersuasive or reliant on wholly by

inadmissible evidence. Teresa argues that James= use of the term Amotherly@ as part of

his 2014 performance review of her is evidence that he discriminated against her on the


                                           35
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 36 of 50



basis of her sex.    Specifically, James wrote that Teresa had a Amotherly/fostering@

approach and that she should work on ways to lead her team as a Abusiness leader@ who

provides clear direction, support, monitoring and accountability, rather than as Aa person

with a >motherly/fostering= approach.@ Dkt. #32-5 at 6. But James= assessment was not

discriminatory. James= statements do not imply that he thinks a woman could not be a

good manager, that being a women was inconsistent with being a business leader or that

Teresa should act more like a man.      Instead, James was counseling Teresa about her

tendency to act protective of her employees and about what James perceived as her

failure to hold her employees accountable for misconduct or performance problems.

James= repeated counsel of Teresa regarding her management style confirms that James=

statement was not based on discriminatory intent.       See, e.g., Hinds v. Chertoff, No.

1:06-CV-852, 2008 WL 360718, at *3 (W.D. Mich. Feb. 8, 2008) (ABy plaintiff's own

description, the references to plaintiff being Amotherly@ appear to relate in large part to

her management style, rather than emanating from discriminatory intent.@).

       Teresa also argues that defendant disregarded the areas in which she performed

well, such as customer service and financial performance.         She points to positive

statements on customer comment cards and complimentary statements in her

performance reviews. However, a few positive statements in a performance review are

not sufficient to show that Teresa was performing her job to defendant=s satisfaction.

See, e.g., Abrego v. Wilkie, 907 F.3d 1004, 1013 (7th Cir. 2018) (plaintiff=s Afully

successful@ performance reviews not sufficient to defeat summary judgment on


                                            36
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 37 of 50



discrimination claim); Zayas v. Rockford Memorial Hospital, 740 F.3d 1154, 1158 (7th

Cir. 2014) (courts do not Amerely consider whether a plaintiff=s actual job performance

was satisfactory@; rather, we must also contemplate Afactors such as insubordination and

workplace camaraderie@); Peele v. Country Mutual Ins. Co., 288 F.3d 319, 329 (7th Cir.

2002) (AWe are unpersuaded by [the employee=s] argument that evidence of her poor job

performance must be balanced against [her] >favorable performance reviews.=@).

       Although James provided positive comments in Teresa=s performance reviews, he

also identified several areas in which plaintiff needed to improve. His comments show

his ongoing frustrations with Teresa=s performance in some areas, such as her

management of staff. Read in context, the positive comments in Teresa=s performance

reviews do not cast doubt on the sincerity of the negative comments in the performance

evaluations or James= reasons for removing Teresa from the restaurant manager position.

To the contrary, Teresa=s performance reviews foreshadow James= concerns and

frustrations.

       Teresa also discusses her own and her coworkers= opinions about her managerial

skills. However, Teresa=s own perceptions of her performance are not sufficient to defeat

summary judgment. A[I]t is the perception of the decisionmaker, not the employee, that

is relevant.@ Adreani v. First Colonial Bankshares Corp., 154 F.3d 389, 398 (7th Cir.

1998). See also Mills v. First Federal Savings & Loan Ass=n of Belvidere, 83 F.3d 833,

843 (7th Cir. 1996) (employee=s perception that Ashe always completed her work in an

acceptable manner, that she never received any formal warnings of poor job performance,


                                           37
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 38 of 50



and that her job performance evaluations were generally satisfactory . . . are insufficient

to contradict the detailed evidence of First Federal=s displeasure with [her] performance@).

 The general perceptions of Teresa=s coworkers or subordinates are also not relevant,

unless the coworkers raise specific examples that dispute defendant=s evidence. Peele,

288 F.3d at 329 (A[G]eneral statements of co-workers, indicating that a plaintiff=s job

performance was satisfactory, are insufficient to create a material issue of fact as to

whether a plaintiff was meeting her employer=s legitimate employment expectations at

the time she was terminated.@); Dey v. Colt Construction & Development Co., 28 F.3d

1446, 1460 (7th Cir. 1994) (AOur cases . . . give little weight to statements by supervisors

or co-workers that generally corroborate a plaintiff's own perception of satisfactory job

performance.@). In this instance, Teresa=s evidence does not address the specific areas

identified by defendant, so it does not call into question the honesty of defendant=s belief

that her performance was unacceptable in these areas. For example, positive customer

comment cards and financial performance do not address James=s concerns regarding

Teresa=s management of her subordinates, her failure to address ongoing service issues

and her dishonesty.

       Teresa contends that similarly situated male employees were treated more

favorably by James and Payne. A[I]f an employer takes an action against one employee

in a protected class but not another outside that class, one can infer discrimination.@

Filar v. Bd. of Education of City of Chicago, 526 F.3d 1054, 1061 (7th Cir. 2008).

However, a similarly situated comparator must be Adirectly comparable to the plaintiff in


                                            38
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 39 of 50



all material respects.@ Formella v. Brennan, 817 F.3d 503, 512 (7th Cir. 2016). Teresa

contends that male sous chefs and front-of-house staff were treated more favorably than

she was by James and Payne. But these employees are not similarly situated to Teresa,

as they were not managerial staff.    (In addition, Teresa has submitted nothing but

conclusory opinions and perceptions to show that male staff was treated more favorably.)




      Teresa also contends that the evidence shows that James treated Payne more

favorably than he treated her because Payne engaged in poor behavior and was not

terminated. Teresa contends that she and Payne were similarly situated because they

were both supervised by James, they were both managers, they were subjected to the

same workplace standards and their performance reviews were based on the same criteria.

However, Teresa fails to show that Payne had the same shortcomings or engaged in

conduct similar to hers or, in particular, that he engaged in conduct of which James was

aware. Burks v. Wisconsin Dep=t of Transp., 464 F.3d 744, 751 (7th Cir. 2006) (A[I]n

order to show that a coworker is similarly situated to a terminated employee, the

employee must show that the other coworker had a >comparable set of failings.=@)

(citation omitted). Teresa was admonished for failing to manage her staff, refusing to

follow directions and being dishonest, among other things.        Although Teresa has

submitted evidence showing that Payne lost his temper, yelled at staff and even made

staff cry, Teresa has not submitted evidence showing that James was aware of Payne=s

conduct or that Payne engaged in the same type of conduct that frustrated James when


                                           39
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 40 of 50



Teresa engaged in it.

       Teresa also argues that defendant=s explanation for her termination was pretextual

because many of the deficiencies identified by James were minor problems and did not

affect the financial success of PJ=s.    To establish pretext, Teresa needs to show that

inconsistencies or contradictions by defendant undermine defendant=s stated reason for

her termination.     Boston v. U.S. Steel Corp., 816 F.3d 455, 465 (7th Cir. 2016).

Teresa has failed to do this.        The reasons James gave for terminating Teresa=s

employment    were      mentioned   in   multiple   performance   reviews, a   performance

improvement plan and a written memo to Teresa.            Stelter v. Wisconsin Physicians

Service Insurance Corp., 950 F.3d 488, 490B91 (7th Cir. 2020) (rejecting pretext

argument where deficiencies were mentioned in multiple performance reviews). It is not

enough for Teresa to argue that James= emphasis on certain details was arbitrary or

ridiculous. Barbera, 906 F.3d at 630B31 (employer does not need to make Awise or even

generally fair decisions, so long as it did not discriminate on the basis of sex@). Teresa

has no evidence that James did not sincerely care about the issues he highlighted in her

performance reviews and that he used to justified her termination from the restaurant

manager position.

       Finally, Teresa argues that James= offering her the inventory control position is

evidence of pretext, because James knew that she could not perform the job. But Teresa

has no evidence showing that James thought that Teresa could not perform the position.

Instead, the undisputed evidence shows that James took the effort to create the position


                                              40
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 41 of 50



with Teresa in mind and that he thought she could perform the job.

       In sum, when all of the evidence is considered together, there are no facts or

reasonable inferences from which a reasonable jury could conclude that defendant

discriminated against Teresa Fischer because of her sex.         Accordingly, defendant is

entitled to summary judgment on Teresa=s discrimination claim.




                          B. Teresa Fischer=s Retaliation Claim

       Next, Teresa contends that her termination was retaliation for complaints she

made about sex discrimination.       Title VII forbids retaliation by employers against

employees who Aoppose@ workplace discrimination. 42 U.S.C. ' 2000e-3. To survive

summary judgment on a claim of unlawful retaliation under Title VII, Teresa must

produce enough evidence for a reasonable jury to conclude that (1) she engaged in a

statutorily protected activity; (2) defendant took a materially adverse action against her;

and (3) there existed a but-for causal connection between the two. Burton v. Bd. of

Regents, 851 F.3d 690, 695 (7th Cir. 2017); Huri v. Office of the Chief Judge of the

Circuit Court of Cook Cty., 804 F.3d 826, 833 (7th Cir. 2015).

       Teresa=s retaliation claim fails on the first element of her retaliation claim, because

she has failed to submit evidence showing that she engaged in a protected activity under

Title VII. Teresa contends that she engaged in protected activity by (1) documenting

James= and Payne=s discriminatory conduct in a notebook; and (2) complaining to a

human resources representative about discrimination. However, Teresa has submitted


                                             41
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 42 of 50



no evidence showing that her notebook was disclosed to James, Payne or anyone else

involved in the decision to terminate her employment. A written log of discriminatory

conduct cannot qualify as protected conduct for purposes of a Title VII retaliation claim

unless Teresa=s concerns were communicated to defendant. Miller v. American Family

Mutual Ins. Co., 203 F.3d 997, 1008 (7th Cir. 2000) (A[A]n employer cannot retaliate

when it is unaware of any complaints.@). Teresa=s argument that James or Payne might

have taken her notebook from her office or that they might have learned about her

notebook from another employee is based on pure speculation, and is not sufficient to

defeat summary judgment. Lavite v. Dunstan, 932 F.3d 1020, 1029 (7th Cir. 2019)

(inferences supported only by Aspeculation or conjecture@ are not sufficient to defeat

summary judgment); Barrows v. Wiley, 478 F.3d 776, 782 (7th Cir. 2007) (A[W]e

certainly cannot rely on our imagination to make a case that the plaintiff did not

prove.@).

       Similarly, Teresa=s statement that she complained to human resources about

discrimination and a hostile work environment is not supported by evidence. Teresa

testified that she made vague comments about the environment at PJ=s to a human

resources trainer after a class. Teresa told the trainer that the culture at Sentry Ais so

different from the culture at SentryWorld@ because Athe way that we=re talked to is just

not like you guys preach for your managers, how you want your managers to treat

people.@    Dkt. #37 at 206-207.     These vague statements are not sufficient to put

anyone on notice that Teresa was complaining about sex discrimination.        Miller, 203


                                           42
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 43 of 50



F.3d at 1008 (7th Cir. 2000).

      Teresa has failed to submit any evidence showing that defendant removed Teresa

from her position because she had complained about sex discrimination.         Rather, as

discussed above, defendant has submitted evidence showing that it removed Teresa from

her position because it was dissatisfied with her performance. Defendant is entitled to

summary judgment on Teresa=s retaliation claim.




                 C. Teresa Fischer=s Hostile Work Environment Claim

      Teresa=s final claim is that James and Payne created a hostile work environment.

Title VII forbids employers from requiring people to work in a discriminatorily hostile or

abusive environment. Boss v. Castro, 816 F.3d 910, 919B20 (7th Cir. 2016). Title VII

is violated if the workplace is Apermeated with discriminatory intimidation, ridicule, and

insult, that is sufficiently severe or [pervasive] to alter the conditions of the victim=s

employment and create an abusive working environment.@             Id. at 920 (quoting

Alexander v. Casino Queen, Inc., 739 F.3d 972, 982 (7th Cir. 2014)).          To survive

summary judgment on her hostile work environment claim, Teresa must present evidence

demonstrating that: (1) the work environment was both objectively and subjectively

offensive; (2) the harassment was based on membership in a protected class or in

retaliation for protected behavior; (3) the conduct was severe or pervasive; and (4) there

is a basis for employer liability. Abrego, 907 F.3d at 1015. The court considers the

totality of circumstances, examining factors such as: the frequency of improper conduct;


                                            43
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 44 of 50



its severity; whether it is physically threatening or humiliating (as opposed to a mere

offensive utterance); and whether it interferes unreasonably with the employee=s work

performance.    Id.   The court also assumes that employees are Agenerally mature

individuals with the thick skin that comes from living in the modern world.@ Swyear v.

Fare Foods Corp., 911 F.3d 874, 881 (7th Cir. 2018). AAs a result, employers generally

do not face liability for off-color comments, isolated incidents, teasing, and other

unpleasantries that are, unfortunately, not uncommon in the workplace.@ Id.

      No reasonably jury could find that Teresa was subjected to a hostile work

environment based on the evidence Teresa submitted. First, much of the conduct about

which Teresa complains was not conduct directed at her because of her sex.           She

complains that James was overly critical, ignored her ideas, refused to listen to her

explanations and caused her to experience significant stress, but she fails to tie James=

behavior to her sex. Teresa also complains that Payne yelled, swore and treated staff

disrespectfully, but she has failed to submit admissible evidence showing that Payne=s

behavior was motivated by sex discrimination. Instead, Teresa=s proposed findings of

fact about Payne=s behavior are largely vague, conclusory and based on hearsay

statements.

      As for James and Payne=s allegedly sex-based comments or conduct, Teresa has

failed to show that they were severe or pervasive enough to create a hostile work

environment. Teresa says James called her a Acunt@ on one occasion during a phone call.

As defendant points out, Teresa=s evidence supporting this assertion is questionable, but


                                           44
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 45 of 50



even if I accept Teresa=s assertion as true, I would conclude that it is not enough to show

a hostile work environment.      Generally, A[o]ne utterance alone does not create an

objectively hostile work environment.@ Smith v. Northeastern Illinois Univ., 388 F.3d

559, 567 (7th Cir. 2004). Here, Teresa admits that she did not hear James call her a

Acunt,@ and she has submitted no evidence stating that James= alleged one-time use of that

word had a significant impact on her work performance. Instead, she testified at her

deposition in October 2019 that she was not aware of any inappropriate comments by

James. Dkt. #37 at 182. Atanus v. Perry, 520 F.3d 662, 676 (7th Cir. 2008) (conduct

contributes to hostile work environment only if the conduct Aaffected [employee=s] work

performance@).

       As for Payne, Teresa says that Payne commented on her breasts on one occasion,

commented on her legs on one occasion and told her to sit on his lap on one occasion, in

a tone that made her feel uncomfortable.         Under Teresa=s version of events, these

incidents were inappropriate and offensive. However, these isolated incidents do not

show that the environment at PJ=s was permeated with sexism sufficiently severe or

pervasive to create an abusive work environment. The Court of Appeals for the Seventh

Circuit has held that Aoccasional vulgar banter, tinged with sexual innuendo of coarse or

boorish workers generally does not create a work environment that a reasonable person

would find intolerable.@ Hilt-Dyson v. City of Chicago, 282 F.3d 456, 463 (7th Cir.

2002). The statements that Teresa attributes to Payne fall into this category. Teresa

does not contend that Payne engaged in this conduct to threaten or humiliate her and,


                                            45
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 46 of 50



with respect to the comment about her legs, Teresa admitted that she did not think the

comment was sexually harassing or offensive at the time it occurred.           Teresa also

admitted that she willingly sat on Payne=s lap on more than one occasion, and that

employees at PJ=s routinely sat on each other=s laps.        Moser v. Indiana Dep=t of

Corrections, 406 F.3d 895, 902 (7th Cir. 2005) (A[I]f the victim does not subjectively

perceive the environment to be abusive, the conduct has not actually altered the

conditions of the victim's employment, and there is not a Title VII violation.@) (citations

omitted). Plaintiffs have cited no cases in which similar conduct was deemed sufficient

to establish a hostile work environment claim based on sex. See, e.g., Mercer v. Cook

County, Illinois, 527 Fed. App=x 515, 520 (7th Cir. 2013) (comments that Athose

bitches,@ Aoh, bitch,@ Ago play with yourself,@ and coworker bumping into employee=s

backside, in combination with other actions, did not create hostile work environment).

       Teresa also cites to Payne=s purported harassment of a female assistant manager at

PJ=s as evidence of a hostile work environment. However, this evidence is not sufficient

to create a genuine dispute of material fact on Teresa=s hostile work environment claim

for several reasons. First, harassment directed at someone other than the plaintiff does

not have as significant an impact as harassment directed at the plaintiff.     Johnson v.

Advocate Health & Hospitals Corp., 892 F.3d 887, 902 (7th Cir. 2018). Second, many

of the comments and much of the conduct discussed by Teresa occurred outside her

presence or after Teresa no longer worked for defendant. Unless Teresa was aware of the

comments or conduct while she was still working for defendant, the evidence is irrelevant


                                            46
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 47 of 50



because such comments and conduct could not have altered Teresa=s conditions of

employment or created an abusive working environment. Mason v. S. Illinois Univ. at

Carbondale, 233 F.3d 1036, 1046 (7th Cir. 2000) (AMean-spirited or derogatory

behavior of which a plaintiff is unaware, and thus never experiences, is not >harassment=

of the plaintiff (severe, pervasive, or other).@). Third, Teresa has not shown that the

incidents that occurred while she still worked for defendant were objectively severe or

pervasive. For example, Teresa testified that she did not think that Payne smelling the

assistant manager=s hair was a big deal. Dkt. #38 at 290.

      For all of these reasons, Teresa has not presented sufficient evidence from which a

reasonable jury could find that the alleged harassment she experienced was based on her

sex or that it was severe or pervasive enough to create an objectively hostile working

environment. Therefore, defendant is entitled to summary judgment on Teresa=s hostile

work environment claim.




                          D. David Fischer=s Retaliation Claim

      David Fischer contends that defendant terminated his employment because Teresa

Fischer had engaged in protected activity and because he told defendant that he opposed

the discriminatory and retaliatory conduct against Teresa Fischer. To succeed on this

claim, David has to show that (1) he engaged in a statutorily protected activity; (2)

defendant took a materially adverse action against him; and (3) there existed a but-for

causal connection between the two.      Burton, 851 F.3d at 695.     David=s claim fails


                                           47
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 48 of 50



because he has not submitted evidence to satisfy the third element of his claim. Instead,

the evidence shows that defendant terminated David=s employment for legitimate and

non-retaliatory reasons.

       David contends that the timing of his termination shows that his termination was

retaliatory. In particular, he points out that he was terminated on October 31, just a few

days after Teresa=s attorney submitted a draft discrimination complaint to defendant.

He also points to the communications from defendant=s counsel suggesting that

settlement with Teresa would be contingent on David=s voluntary resignation.

       However, defendant has submitted undisputed evidence showing that James

decided to terminate David=s employment on October 11, before Teresa=s attorney sent a

settlement demand and draft complaint to defendant and before defendant=s counsel

engaged in any communications with plaintiffs= counsel about potential settlement.

Defendant has submitted evidence showing that James scheduled a meeting with human

resources on October 11 to discuss David=s termination, that human resources approved

the termination decision on October 12, and that James completed a memo identifying

the reasons for David=s termination on October 14, before James became aware of the

communications from plaintiffs= attorneys. Plaintiffs have submitted no evidence that

creates a genuine dispute regarding defendant=s evidence.

       In addition, defendant has identified legitimate, non-retaliatory reasons for

terminating David=s employment.      Defendant has shown that James was concerned

about errors at banquet events, both large and small, because he thought they reflected


                                            48
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 49 of 50



poorly on defendant and could cause defendant to lose business. James was concerned

in particular about the banquet team=s failure to cook and serve food at a proper time at a

May 2017 wedding reception, serving the wrong entree at a May 2017 event, allowing a

twist tie to fall into a guest=s salad in July 2017, serving a guest pasta in which there was

a piece of paper towel in a August 2017 and failing to prepare enough food at an October

2017 event.    James was also concerned about David=s failure to update the catering

menu, failure to communicate effectively with his staff and, according to a report from a

banquet employee,       losing his temper and acting unprofessionally with one of

defendant=s largest clients in October 2017.       Although David denies that he acted

unprofessionally or was responsible for the errors identified by defendant, it is

undisputed that guests and employees reported to James that these errors occurred, that

James thought these errors were significant and that James held David responsible.

       For all of these reasons, no reasonable jury could conclude that defendant

terminated David Fischer=s employment for retaliatory reasons. Therefore, defendant is

entitled to summary judgment on David=s retaliation claim.




                                             49
     Case: 3:19-cv-00156-bbc Document #: 102 Filed: 05/21/20 Page 50 of 50



                                        ORDER

      IT IS ORDERED that defendant Sentry Insurance Mutual Company= motion for

summary judgment, dkt. #28, is GRANTED. The clerk of court is directed to enter

judgment for defendants and close this case.

      Entered this 21st day of May, 2020.


                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            50
